Sullivan, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto that items Nos. 965 and 966 on the. invoices covered by the reap-praisement numbers, entry numbers, and dates of entry, listed in Schedule “A” hereto annexed and made a part hereof, consist of glass atomizer bases imported from Czechoslovakia.
That the invoice prices represent the prices at which such or similar merchandise was freely offered for sale at the time of exportation in the usual wholesale quantities in the ordinary course of trade for exportation to the United States plus packing, as invoiced.
That the foreign value of such merchandise on the date of exportation was no higher.
That all claims under the reappraisements listed in Schedule “A” are waived except as to items Nos. 965 and 966, and that said reappraisements be submitted on this stipulation.
On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that as to items 965 and 966 on the invoices covered by the appeals listed in schedule A, I find the proper values to be the invoiced values. As to any other merchandise involved, the plaintiff having waived its appeal, I find the proper dutiable values to be the values found by the appraiser. Judgment will be rendered accordingly.